Title: To George Washington from George Clinton, 7 April 1782
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Poughkeepsie 7th April 1782
                        
                        I do myself the Honor of transmitting to your Excellency, Copies of Dispatches taken upon a certain Beatie,
                            who calls himself an Ensign in Roger’s Corps, lately captured at a Place called New Town about twelve Miles north of
                            Albany. The Commissioners for Conspiracies there detained the originals to offer in evidence against him on his Trial. I was
                            in hopes I should have been able to have discovered a Key for deciphering them, which prevented me from forwarding them
                            earlier to your Excellency, this however I have not been happy enough to accomplish. From the attempts Beatie made to
                            destroy these Papers and his offer of insuring 1000 Guineas to the Persons who captured him, if they would effect it and
                            other Circumstances I am induced to believe they are of importance. Your Excellency will also receive enclosed the
                            substance of Beaties Examination. I am informed by the Commissioners that he offers to make important Discoveries on
                            assurances of Pardon. I have not however thought proper to give him any Encouragement and have ordered a Court Martial for
                            his immediate Trial.
                        I take the Liberty of enclosing a Copy of my Letter of this Date to the President of Congress on the subject
                            of paying clothing and subsisting the Troops raising in this State on Land Bounties and paying and subsisting the Levies
                            destined for the defence of our Frontiers, that Your Excellency, if you should conceive the application conducive to the
                            Public Service, may give it your Support.
                        General Schuyler was charged with the Act for completing the continental Regiments of this State for Your
                            Excellency’s Information and I therefore omit sending a Copy of it. I have the Honor to be with great Respect Your
                            Excellency’s most Obedient Servant
                        
                            Geo: Clinton

                        
                     Enclosure
                                                
                            
                                Albany 1st April 1782
                            
                            Substance of the Examination of Joseph Beatty who calls himself an Ensign in Roger’s Corps lately
                                captured at Newtown near the City of Albany with Despatches in Cyphers taken before the Commissioners of Conspiracies
                                in the City of Albany 1st April 1782.
                            He says he knew of Letters passing between Doctr Smith (appointed as a Commissioner on the Part of the
                                British to treat with them) and Governor Chittendon, General Allen, Ira Allen, Major Fay and Doctr Fay—that he had
                                himself carried Letters to Govr Chittendon from Smith and from Chittendon to Smith and that he was the Bearer of these
                                Letters privately, not as a Flag—that he has also seen in Canada Ira Allen Major Fay and a Captain whose Name he
                                forgot—Governor Chittendon (when he went to him) observing him to be a British officer said to him that his State
                                would be ready to co-operate this Summer—that the People had not been united, but were growing more so—that if
                                Congress should grant them their Demands they would continue in a peaceable Neutrality some time longer, but if they
                                did not, they would then join openly with the British—that some Letters had past from Chittenden and Fay about the
                                latter End of February last to the Enemy, that he knows of an Agreement between the Enemy and the Vermonteers—that the
                                latter was to raise two Regts to be paid and made use of by the British on a proper Occasion—their State was to be
                                free and Independent as a principal Condition of the Alliance, he also saw a Letter from General Allen to Doctor Smith
                                informing him that the Articles proposed by him had all been agreed to except one—That an Expedition was intended last
                                Fall, but laid aside on Pretence that the common People was not ripe enough to join them—they intended one in the
                                Course of this year and are forming Magazines for the Purpose at St Johns, building and repairing Boats to the Number
                                of four or five hundred and that Orders had been given to the Inhabitants to appear with their Sleds or Drags to
                                transport the Provision from Sorell—That part of the 31st and the whole of the 34th British Regiment, the Green
                                Yagers, Major Rogers’ and part of Major Jessops and Myers Independent Company, the whole amounting to about 18 or
                                19,00 Men are at St Johns & in the Neighbourhood, that General Haldiman, the other Generals and Engineers were
                                lately at the Frontier Posts.

                        
                        
                    